UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4918


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY WAYNE BARNES, a/k/a C,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:10-cr-00032-NKM-1)


Submitted:   February 28, 2012            Decided:   March 20, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, Ronald M.
Huber,   Assistant  United  States   Attorney,  Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Rodney Wayne Barnes appeals the 264-month sentence he

received after pleading guilty to conspiracy to possess with

intent to distribute 50 grams or more of crack cocaine, 100

grams of heroin, and 500 grams of powder cocaine, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006) and 21 U.S.C. § 846

(2006), and conspiracy to commit money laundering, in violation

of 18 U.S.C. § 1956(h) (2006).                  Barnes pleaded guilty pursuant

to   his    written      plea     agreement,     which    included    a     waiver    of

Barnes’ appellate rights.               Specifically, Barnes waived his right

to appeal his sentence on any of the grounds set forth in 18

U.S.C. § 3742(a) (2006) or any other ground.

                The sole issue Barnes raises on appeal is whether the

district        court   committed     procedural    error    in    calculating       the

drug quantity attributable to him.                  Barnes faults the district

court for        failing    to    conduct   an   evidentiary       hearing    and    for

failing     to    explain       its   methodology   on    the     record.      In    its

response brief, the Government seeks to dismiss the appeal based

on the appellate waiver.

                We review de novo the question of whether a defendant

has waived his right to appeal in connection with a guilty plea.

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

Where the United States seeks to enforce an appeal waiver and

there      is    no     claim    that     the    United   States      breached       its

                                            2
obligations under the plea agreement, we will enforce the waiver

if the record establishes that (1) the defendant knowingly and

intelligently agreed to waive the right to appeal; and (2) the

issue raised on appeal falls within the compass of the waiver.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

              Based    on    our    review       of    the    Fed.     R.    Crim.    P.     11

hearing,      we      readily      conclude       that        Barnes        knowingly       and

intelligently         entered      into   the     plea        agreement       of    his     own

volition,     and     that   he    understood         the    terms    of    the    appellate

waiver.       We    further     conclude     that       the    sole    issue       raised    on

appeal falls squarely within the scope of the broadly worded

waiver.     Thus, we enforce the appellate waiver and dismiss this

appeal.       See id.        We deny Barnes’ motion to file a pro se

supplemental brief.           We dispense with oral argument because the

facts   and    legal     contentions       are        adequately      presented      in     the

materials     before     the      court   and     argument       would       not    aid     the

decisional process.

                                                                                   DISMISSED




                                             3